DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s contention (see pages 6-7 filed 18 July 2022) with respect to the rejection of independent claims 1 and 11 under 35 U.S.C. 102(a)(1) has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of independent claims 1 and 11 under 35 U.S.C. 102(a)(1) has been withdrawn.  
Subsequently, the prior art rejections of all claims dependent therefrom are withdrawn.

However, upon further consideration, new grounds of rejection are warranted (see below).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 11, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kochhar  (US 2017/0282930), and further in view of Wiebel-Herboth (US 2019/0118834, hereinafter “Wiebel”) and Nilsson (US 2018/0059670).
Regarding claim 1 and 11, Kochhar discloses a system and method for controlling a vehicle is provided (autonomously performing vehicle control; Kochhar at 0040) the method comprising:
Monitoring an eye gaze of a driver of the vehicle by counting a number of driver eye switches from a first on-road direction to a second side mirror direction and accumulating a time of focus of the eye gaze on a side mirror (monitoring eye gaze frequency and duration on side and rear-view mirrors while the driver is driving; Kochhar at 0030, 0043).
Monitoring current traffic conditions surrounding the vehicle (context variables monitored include environmental data, such as traffic data; Kochhar at 0035).
Predicting an intention of the driver to perform a lane change maneuver based on the number and accumulated time of focus, a history of the eye gaze of the driver, and the current traffic conditions (given prior history of driving actions, eye gaze duration and frequency, and contextual information such as current traffic data, predicting an upcoming lane change; Kochhar at 0030, 0035).
Controlling, by the processor, the vehicle based on the predicted intention of the driver to perform a lane change maneuver (predicted action is confirmed and carried out autonomously; Kochhar at 0033, 0040).
Kochar is silent as to the wherein the current traffic conditions include a vehicle speed of a front, in-path vehicle, a number of lanes, a safety margin of an adjacent lane, and a safety corridor defined by upper and lower boundaries and associated with a lane of the vehicle.

Wiebel, in a similar invention in the same field of endeavor, teaches the current traffic conditions include a vehicle speed of a front, in-path vehicle (speed of any vehicle surrounding the vehicle Wiebel at 0097, 0098), a number of lanes (single/multiple and type of lane classification; Wiebel at 0097), a safety margin of an adjacent lane (fitting gap in adjacent lane; Wiebel at 0098).

Nilsson, in a similar invention in the same field of endeavor, teaches a safety corridor defined by upper and lower boundaries and associated with a lane of the vehicle (safety corridor defined by maximum and minimum bounds on the longitudinal position of the vehicle while undergoing a predicted lane change; Nilsson at 0043).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base system and method of Kochar with the defined traffic parameters of Wiebel and Nilsson.  Doing so would provide for greater context and safety in lane change assistance.

Regarding claims 2 and 12, the combination teaches obtaining a camera image of the driver of the vehicle, via a camera of the vehicle, and wherein the monitoring the eye gaze is based on the camera image (Wiebel at 0030, 0056).

Regarding claims 5 and 15, Kochhar discloses learning the history of the eye gaze of the driver and the predicted intention of the driver, and predicting future intentions of the driver based on the learned history of the eye gaze (neural network uses correlations between driver’s past gaze and actions; Kochhar at 0030, 0036, 0038-0040).

Regarding claims 6 and 16, Kochhar discloses further comprising confirming the predicted intention of the driver with the driver through a human machine interface (e.g. tapping the wheel to confirm the upcoming predicted action; Kochhar at 0033).

Regarding claims 7 and 17, the combination teaches wherein the lane change maneuver includes at least one of a left lane change, and a right lane change (example of changing lanes; Wiebel at 0074, 0098).

Regarding claims 8 and 18, the combination teaches wherein the traffic conditions include the adjacent lane maintaining safety margins to all relevant traffic participants and objects (fitting gap a function of dynamic context between vehicle and subjects in the adjacent lane; Wiebel at 0098), and the vehicle being positioned within a safety corridor (Nilsson at 0043).

Regarding claims 9 and 19, the combination teaches the lane change maneuver includes an overtaking (Wiebel at 0098).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663                                                                                                                                                                                            	15 August 2022